DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 02/05/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the data input". It is unclear if this limitation refers to a specific data input given that the claim specifies one or more inputs by reciting “at least one data input”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are rejected due to their dependency on claim 1.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R&S®SMW200A VECTOR SIGNAL GENERATOR Specifications, hereinafter R&S® Specifications.

Regarding claim 1, R&S® Specifications discloses a signal generation system comprising the following limitations: 
at least one data input for receiving data (See at least PDW Parameters Table, pg. 49 “The R&S®SMW-K503/-K504 option enhances the R&S®SMW-B9 option (wideband baseband generator) by adding a dedicated 1 Gbit/s LAN interface for PDW (pulse descriptor word) streaming”); 
a pulse description word (PDW) generator circuit for generating a pulse description word signal (See at least pg. 49 “PDWs are streamed via the external LAN interface to control a realtime sequencer on the R&S®SMW-B9.”); 
a multi-frequency signal generator circuit for generating a multi-frequency signal (See at least Navigation Standards Table, pg. 58, “All internal navigation standards require the R&S® SMW-B-10 standard baseband generator”); and 
at least one radio frequency output (See at least Front Panel Connectors Table, pg. 79, “RF output path A”), wherein the multi-frequency signal generator circuit is configured to simulate a multi-frequency global navigation satellite system (GNSS) signal (See at least Navigation Standards Table, pg. 58, “GPS (R&S®SMW-K44 option)…Extension to 48 GNSS channels per baseband (R&S® SMW-K120 option”), wherein the pulse description word generator circuit as well as the multi-frequency signal generator circuit are assigned to the data input in order to process data received via the data input (See at least pg. 49, “PDWs are streamed via the external LAN interface to control a realtime sequencer on the R&S®SMW-B9”), and wherein the pulse description word generator circuit as well as the multi-frequency signal generator circuit are configured to generate a respective output signal based on at least one instruction for a certain generator behavior of at least one of the pulse description word generator circuit and the multi-frequency signal generator circuit (See at least pg. 49 “In addition to these different signal types, the interface provides agile switching of frequency, phase and amplitude. These variations are calculated in realtime.” R&S® Specifications discloses that the pulse description word generator unit can be configured to generate an output signal by means of commands issued directly from the PDW stream, while the multi-frequency signal generator unit can be controlled to generate an output signal by means of SCPI commands.), wherein the at least one instruction is encompassed in the data received (See at least pg. 49 “PDWs are streamed via the external LAN interface to control a realtime sequencer on the R&S®SMW-B9.”).

Regarding claim 2, R&S® Specifications, as shown above, discloses all of the limitations of claim 1. R&S® Specifications additionally discloses a first operation mode of the signal generation system, the signal generation system is configured to output the multi-frequency global navigation satellite system signal via the radio frequency output, and wherein, in a second operation mode of the signal generation system, the signal generation system is configured to output the pulse description word signal via the radio frequency output (See at least pg. 31 “If the instrument is equipped with the R&S®SMW-B 13T option, digital baseband outputs can be used either on signal path A or B with one R&S®SMW-K18 option. For digital baseband outputs to be used on signal paths A and B simultaneously, two R&S®SMW-K18 must be installed”, pg. 49 “If two R&S®SMW-B9 options and two R&S®SMW-K502 options are installed (signal paths A and B), the realtime control interface can be used either on signal path A or B with one R&S®SMW-K503/-K504 option. For simultaneous usage on signal paths A and B, two R&S®SMW-K503/-K504 options must be installed.” R&S® Specifications discloses options for output modes of the digital baseband (multi-frequency GNSS signal) and PDW.).

Regarding claim 3, R&S® Specifications, as shown above, discloses all of the limitations of claim 1. R&S® Specifications additionally discloses a third operation mode of the signal generation system, the signal generation system is -configured to simultaneously output the multi-frequency global navigation satellite system signal and the pulse description word signal (See at least pg. 31 “If the instrument is equipped with the R&S®SMW-B 13T option, digital baseband outputs can be used either on signal path A or B with one R&S®SMW-K18 option. For digital baseband outputs to be used on signal paths A and B simultaneously, two R&S®SMW-K18 must be installed”, pg. 49 “If two R&S®SMW-B9 options and two R&S®SMW-K502 options are installed (signal paths A and B), the realtime control interface can be used either on signal path A or B with one R&S®SMW-K503/-K504 option. For simultaneous usage on signal paths A and B, two R&S®SMW-K503/-K504 options must be installed.” R&S® Specifications discloses options for output modes of the digital baseband (multi-frequency GNSS signal) and PDW individually or simultaneously).

Regarding claim 4, R&S® Specifications, as shown above, discloses all of the limitations of claims 1 and 3. R&S® Specifications additionally discloses the third operation mode of the signal generation system, a composite signal is outputted via the radio frequency output, which encompasses the multi-frequency global navigation satellite system signal and the pulse description word signal (See at least pg. 31 “The streams are output via BBMM1 and BBMM2 in multiplexed mode, i.e. up to 4 streams are output via a single digital output. Analog I/Q outputs are not available. External modulation signals can be output via the RF outputs” R&S® Specifications discloses that the output streams may be multiplexed (composite) signals).

Regarding claim 5, R&S® Specifications, as shown above, discloses all of the limitations of claim 1. R&S® Specifications additionally discloses the signal generation system is configured to be switchable between different operation modes (See at least pg. 31 “Digital baseband outputs: At least one R&S®SMW-K18 option must be installed. This option can be installed once if the instrument is equipped with the R&S®SMW-B13 option. If the instrument is equipped with the R&S®SMW-B 13T option, digital baseband outputs can be used either on signal path A or B with one R&S®SMW-K18 option. For digital baseband outputs to be used on signal paths A and B simultaneously, two R&S®SMW-K18 must be installed.” R&S® Specifications discloses optional modules or configurations for switching between different operation modes).

Regarding claim 6, R&S® Specifications, as shown above, discloses all of the limitations of claim 1. R&S® Specifications additionally discloses the pulse description word generator circuit and the multi-frequency signal generator circuit are configured to synchronize themselves with each other (See at least pg. 5 “Max. eight baseband generators on two internal baseband modules with realtime coder and ARB” Pg. 49 “In addition to these different signal types, the interface provides agile switching of frequency, phase and amplitude. These variations are calculated in realtime. The realtime control interface is controlled by an external simulator that streams the POWs in a proprietary Rohde & Schwarz format” R&S® Specifications discloses that the pulse description word generator circuit and the multi-frequency signal generator circuit are synchronized to realtime).

Regarding claim 7, R&S® Specifications, as shown above, discloses all of the limitations of claims 1 and 6. R&S® Specifications additionally discloses the pulse description word generator circuit and the multi-frequency signal generator circuit are configured to synchronize themselves with each other based on timing information received via the data input (See at least pg. 5 “Max. eight baseband generators on two internal baseband modules with realtime coder and ARB” pg. 49 “The realtime control interface is controlled by an external simulator that streams the POWs in a proprietary Rohde & Schwarz format” R&S® Specifications discloses realtime as a data input that is externally controlled.

Regarding claim 8, R&S® Specifications, as shown above, discloses all of the limitations of claim 1. R&S® Specifications additionally discloses the signal generator system is configured to operate in real time (See at least pg. 5 “Max. eight baseband generators on two internal baseband modules with realtime coder and ARB” Pg. 49 “In addition to these different signal types, the interface provides agile switching of frequency, phase and amplitude. These variations are calculated in realtime. The realtime control interface is controlled by an external simulator that streams the POWs in a proprietary Rohde & Schwarz format”).

Regarding claim 9, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1, shown above.

Regarding claim 10, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 2, shown above.

Regarding claim 11, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2, shown above.

Regarding claim 12, applicant recites limitations of the same or substantially the same scope as claim 3.  Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 3, shown above.

Regarding claim 13, applicant recites limitations of the same or substantially the same scope as claim 4.  Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 4, shown above.

Regarding claim 14, applicant recites limitations of the same or substantially the same scope as claim 7.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7, shown above.

Regarding claim 15, applicant recites limitations of the same or substantially the same scope as claim 7.  Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 7, shown above.

Regarding claim 16, R&S® Specifications, as shown above, discloses all of the limitations of claim 9. R&S® Specifications additionally discloses the output signal has different frequency bands (See at least pg. 8-11 R&S® Specifications discloses frequency outputs of various options for the base device disclosed, each capable of various combinations of path combinations and frequency ranges.).

Regarding claim 17, R&S® Specifications, as shown above, discloses all of the limitations of claim 9. R&S® Specifications additionally discloses the frequency bands are assigned to L band (See at least See at least pg. 8-11 R&S® Specifications discloses frequency outputs of various options for the base device disclosed, several of these options operate in the L band.).

Regarding claim 18, R&S® Specifications, as shown above, discloses all of the limitations of claim 9. R&S® Specifications additionally discloses the output signal is a coherent output signal (See at least pg. 19 “The R&S®SMW-B90 option provides phase-coherent RF outputs for the two RF paths or two or more instruments”).

Regarding claim 19, R&S® Specifications, as shown above, discloses all of the limitations of claim 9. R&S® Specifications additionally discloses the at least one instruction for the certain generator behavior of at least one of the pulse description word generator circuit and the multi-frequency signal generator circuit corresponds to a scenario description that is used for at least one of signal and waveform calculation (See at least pg. 48-49 “The extended sequencing is controlled by the external R&S®Pulse Sequencer software, a powerful software tool for simulating complex sequencing scenarios” R&S® Specifications discloses a scenario marker for the PDW system to operate based on).

Regarding claim 20, R&S® Specifications, as shown above, discloses all of the limitations of claims 9 and 19. R&S® Specifications additionally discloses motion data or body mask is used for signal and/or waveform calculation (See at least pg. 76 “The R&S®SMW-K78 option allows echo generation of independent virtual static or moving radar objects at the same time. The echoes are generated regarding the object's individual velocity, range (variation) and RCS”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landry (US-8401546-B2) discloses a universal acquisition and tracking apparatus for Global Navigation Satellite System (GNSS)
Veitsel (US-11125889-B2) discloses a method of reducing inter-channel biases in GLONASS GNSS receivers
Phelts (US-20020101912-A1) discloses multipath and tracking error reduction method for spread-spectrum receivers
Anderson (US-10884136-B2) discloses an efficient detection of ranging code correlation function of a GNSS signal
Devereux (US-6608589-B1) discloses an autonomous satellite navigation system
Cohen (US-11073622-B2) discloses performance and cost global navigation satellite system architecture
Matthews (US-9857476-B2) discloses GNSS long-code acquisition, ambiguity resolution, and signal validation
Zhodzicshsky (US-5953367-A) discloses spread spectrum receiver using a pseudo-random noise code for ranging applications in a way that reduces errors when a multipath signal is present
"Bring satellites into your lab GNSS simulators from the T&M expert," Rohde & Schwarz GmbH & Co. KG, München, Germany, June 30, 2019, 7 pages.
"Hardware in the Loop (HIL) Testing with a GNSS Simulator Application Note," Rohde & Schwarz GmbH & Co. KG, München, Germany, November 30, 2015, 25 pages.
"Pulse descriptor word streaming with the ®SMW200A," Rohde & Schwarz GmbH & Co. KG, München, Germany, February 28, 2018, 2 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648